92 F.3d 1179
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert William LEE, Plaintiff-Appellant,v.Dr. LEE;  Dr. Anderson;  Nurse Woods;  Nurse Alexander;Nurse Cashwell, Defendants-Appellees,andDr. Suther;  John Doe, Sgt.;  Nurse Jacobs;  Nurse Sutton;John Doe, Dr.;  Dr. Parfitt;  Cape Fear ValleyHospital;  Dr. Whitehurst;  DurhamRegional Hospital;  Dr.Grimes, Defendants.
No. 96-6475.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1996.Decided:  July 23, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-94-271-5-BR, CA-94-455-5-BR)
Robert William Lee, Appellant Pro Se.  Jane Ray Garvey, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, NC, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Robert W. Lee appeals from the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's orders and opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Lee v. Suther, Nos.  CA-94-271-5-BR;  CA-94-455-5-BR (E.D.N.C. Oct. 27, 1994;  June 23, Aug. 16 and Aug. 28, 1995;  Feb. 29, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED